Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 1 of 33 Pageid#: 353




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

  RAYMOND TATE,                            )
                                           )
         Plaintiff,                        )
                                           )
  v.                                       )        Case No. 7:19-cv-00609
                                           )
  D. J. HARMON, et al.                     )
                                           )
   Defendants.                             )


              MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’
             MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT




                                       1
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 2 of 33 Pageid#: 354




                                       TABLE OF CONTENTS
 INTRODUCTION .......................................................................................................................... 3
 STATEMENT OF FACTS ............................................................................................................. 5
 STANDARDS OF REVIEW .......................................................................................................... 6
    I.      Rule 12(b)(1) Lack of Subject Matter Jurisdiction .............................................................. 6
    II. Rule 12(b)(2) Lack of Personal Jurisdiction ........................................................................ 6
    III.          Rule 12(b)(6) Failure to State a Claim ............................................................................. 7
 ARGUMENT .................................................................................................................................. 8
    I.      The Court lacks subject matter jurisdiction over claims against United States. .................. 8
    II. Tate Lacks Standing............................................................................................................. 9
         A. The Prison Litigation Reform Act prohibits compensatory damages absent physical
         injuries. .................................................................................................................................... 9
         B. Tate’s request for injunctive relief is unavailable. ......................................................... 10
         C. Tate cannot bring claims on behalf of other inmates. .................................................... 11
    III.          Tate failed to exhaust his claims as required by the PLRA. .......................................... 11
    IV.           The Court Lacks Personal Jurisdiction Over Defendant Harmon .................................. 14
    V. Tate Failed to State a Claim upon Which Relief Could Be Granted ................................. 15
         A. Tate’s allegations are not cognizable under Bivens. ...................................................... 15
            i.       Tate’s allegations differ in a meaningful way from previous Bivens cases................ 16
            ii.      Special Factors Analysis ............................................................................................. 18
         B. Tate fails to allege any constitutional violation. ............................................................ 21
            i.       Tate fails to state a constitutional violation for his retaliation claim.......................... 22
            ii.      Tate fails to state a constitutional violation related to his property. ........................... 23
            iii.   Tate failed to allege any injury from the loss of legal mail and denial of access to
            law library, and thus does not state a constitutional violation. .......................................... 24
            iv.         False disciplinary reports do not give rise to a constitutional violation. ................ 25
            v. Placement in the SHU and consideration for transfer do not give rise to a
            constitutional violation....................................................................................................... 25
            vi.         Verbal harassment or derogatory language is not a constitutional violation. ......... 26
            vii.        Access to commissary is not a constitutional right. ................................................ 27
            viii.       Tate failed to allege an Eighth Amendment violation. ........................................... 27
            ix.         Tate did not allege a due process violation. ............................................................ 28

                                                                            2
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 3 of 33 Pageid#: 355




           x.     Tate failed to make an Equal Protection Clause claim. .............................................. 29
       C. Respondeat superior liability is unavailable against Breckon and Harmon. .................. 30
     VI.        Defendants Are Entitled to Qualified Immunity ............................................................ 31
 CONCLUSION ........................................................................................................................... 32




                                                       INTRODUCTION

           Plaintiff Raymond Tate is a federal inmate at U.S. Penitentiary (USP) Lee. Tate brought

 this suit as a civil rights action pursuant to Bivens v. Six Unknown Federal Agents of Federal

 Bureau of Narcotics, 403 U.S. 388 (1971), alleging Defendants retaliated against him in various

 ways for pursuing legal claims in violation of his Fifth and Eighth Amendment rights. Compl.,

 ECF No. 1. After Defendants moved to dismiss the Complaint, Tate filed an Amended Complaint

 adding an allegation of violations of his First Amendment rights and naming five additional

 defendants, including the United States. Am. Compl., ECF No. 31. One of the named defendants

 is “John Doe,” who has not been identified at this time. 1

           Defendants, current and former U.S. Bureau of Prisons (BOP) staff and the United States,

 submit this Memorandum of Law in Support of Defendants’ Motion to Dismiss Plaintiff’s

 Amended Complaint pursuant to Federal Rules of Civil Procedure 12(b)(1), 12(b)(2), and 12(b)(6)

 in accordance with Rule 15(a)(3). 2

 1
          Because John Doe has not been identified, the Department of Justice cannot represent him
 at this time. Defendants submit, however, that the Amended Complaint fails in its entirety for the
 reasons set forth herein.
 2
         In response to Defendants’ Motion to Dismiss (ECF No. 28), Plaintiff filed an Amended
 Complaint in a futile attempt to correct the fatal errors in his initial complaint. ECF No. 31. Plaintiff
 also filed a Response in Opposition to Defendants’ Motion to Dismiss. ECF No. 34. Because
 Plaintiff amended his complaint, however, Defendants must file a new motion to dismiss pursuant
 to Federal Rule of Civil Procedure 15(a)(3), and Plaintiff will need to respond to the Motion to
                                                                    3
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 4 of 33 Pageid#: 356




        First, the Court lacks subject matter jurisdiction over the United States because the United

 States has not waived its sovereign immunity.

        Second, Tate lacks standing for all his claims because he seeks compensatory damages for

 all his claims absent physical injury, which is prohibited by PLRA. Additionally, his requested

 injunctive relief is unavailable because it seeks to change BOP policies and procedures—a type of

 relief that is not available in a Bivens case. Because all Tate’s requested relief is unavailable—

 compensatory damages and injunctive relief—he failed to establish the requisite redressability

 prong of standing, thus divesting this Court of subject matter jurisdiction over all his claims.

 Moreover, he lacks standing to bring claims on behalf of other inmates at USP Lee.

        Third, Tate’s claim against Defendant Harmon must be dismissed because the Court lacks

 personal jurisdiction over Defendant Harmon who has insufficient contacts with Virginia.

        Fourth, Tate failed to exhaust his administrative remedies for his claim related to the

 alleged March 1, 2020 staff harassment. As such, the Prison Litigation Reform Act (PLRA)

 precludes that claim.

        Fifth, Tate failed to state a claim upon which relief can be granted. His allegations do not

 comport with existing Bivens cases establishing liability, and such a remedy should not be

 extended to the facts alleged in this case because several special factors weigh against doing so.

 Moreover, none of Tate’s allegations—even if taken as true—amounts to a constitutional violation.

        Last, Defendants are entitled to qualified immunity because Tate failed to allege a

 constitutional violation. As such, several, independent reasons exist for dismissing Tate’s

 Complaint with prejudice.



 Dismiss the Amended Complaint. As such, Defendants will not respond to Plaintiff’s Response in
 Opposition to the first Motion to Dismiss until Plaintiff files a Response in Opposition to the
 Motion to Dismiss the Amended Complaint.
                                                 4
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 5 of 33 Pageid#: 357




                                    STATEMENT OF FACTS

        Tate, currently housed at USP Lee, sued several BOP Staff in the present suit: (1) Regional

 Counsel D. J. Harmon, (2) Retired Warden M. Breckon, (3) Senior Officer B. Johnson, (4) Unit

 Manager R. Mullins; (5) Correctional Counselor D. Willis, (6) Case Manager Rodney Collins, (7)

 Cook Foreman J. Woodard; (8) Lieutenant M. Hamilton; (9) Property Office S.W. White; (10)

 Correctional Officer S. Hutchins; (11) Correctional Office J. Robbins; 3 and (12) Correctional

 Officer John Doe. Am. Compl., ECF No. 31. Tate also sued the United States, but noted it “is

 named as a defendant for purposes of injunctive relief only.” Id. at 1.

        Tate generally alleges that Defendants violated his First, Fifth, and Eighth Amendment

 rights. Am. Compl. ¶¶ 82–86. To support these conclusory allegations, he claims staff at USP Lee

 have (1) retaliated and discriminated against him and other inmates in BOP custody, (2) falsified

 an incident report against him, (3) used abusive language towards him, (4) placed him in the

 Special Housing Unit (SHU), (5) referred him to the FBI for consideration for prosecution on false

 charges, (6) restricted his access to commissary as a result of false incident reports, (7) deprived

 him of his legal materials and hindered his access to the courts, (8) blocked his access to the

 administrative remedy process, (9) interfered with his legal mail, (10) lost his legal property, (11)

 refused to assist him in transporting his legal property, (12) subjected him to consideration for

 transfer, (13) harassed and discriminated against him based on his sex and race, (14) generally

 retaliated against him in these manners as a result of him filing law suits regarding the

 circumstances of his incarceration; and (15) subjected him to uncomfortable conditions in the




 3
         There are two Correctional Officers with a first initial J and last name Robbins as USP Lee.
 Because Tate failed to adequately identify Defendant Robbins, the Government reserves the
 opportunity to raise additional arguments in defense of Defendant Robbins when he is properly
 identified.
                                                  5
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 6 of 33 Pageid#: 358




 SHU, such as uncleanliness, too cold, cancelling recreation time, uncomfortable mattress, and not

 enough toilet paper. See generally id.

           Tate seeks $500,000 in compensatory damages from each defendant except the United

 States, $1 million in punitive damages from each defendant except the United States, and a

 “permanent injunction against each defendant in their official capacity to prohibit acts and

 omissions complained of.” Id. ¶¶ 87–90.

                                    STANDARDS OF REVIEW

     I.       Rule 12(b)(1) Lack of Subject Matter Jurisdiction

           Subject matter jurisdiction is a threshold issue, and the Court must address it before

 reaching the merits of the case. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 95–102 (1998);

 accord Jones v. Am. Postal Workers Union, 192 F.3d 417, 422 (4th Cir. 1999). 4 The party asserting

 jurisdiction bears the burden of proving jurisdiction. Richmond, Fredericksburg & Potomac R.R.

 Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991). A district court should grant a Rule

 12(b)(1) motion to dismiss “if the material jurisdictional facts are not in dispute and the moving

 party is entitled to prevail as a matter of law.” Id.; see also Evans v. B.F. Perkins Co., 166 F.3d

 642, 647 (4th Cir. 1999).

     II.      Rule 12(b)(2) Lack of Personal Jurisdiction

           “[T]he plaintiff bears the burden of demonstrating personal jurisdiction at every stage

 following such a challenge.” Grayson v. Anderson, 816 F.3d 262, 267 (4th Cir. 2016). “[T]he court

 must take the allegations and available evidence relating to personal jurisdiction in the light most

 favorable to the plaintiff.” Id. at 268. In considering personal jurisdiction, courts employ a two-

 part inquiry: (1) whether the forum state’s long-arm statute provides jurisdiction, and (2) whether



 4
           Internal quotation marks and citations omitted throughout.
                                                   6
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 7 of 33 Pageid#: 359




 exercising jurisdiction would violate defendant’s due process. Wolf v. Richmond Cty. Hosp. Auth.,

 745 F.2d 904, 909 (4th Cir. 1984). “Because Virginia’s long-arm statute extends personal

 jurisdiction to the extent permitted by the Due Process Clause, ‘the statutory inquiry necessarily

 merges with the constitutional inquiry, and the two inquiries essentially become one.’” Young v.

 New Haven Advocate, 315 F.3d 256, 261 (4th Cir. 2002).

     III.      Rule 12(b)(6) Failure to State a Claim

            A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint. Republican

 Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). While the Federal Rules of Civil

 Procedure “require[ ] only ‘a short and plain statement of the claim showing that the pleader is

 entitled to relief,’” it must be sufficient to “give the defendant fair notice of what the . . . claim is

 and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The

 “[f]actual allegations must be enough to raise a right to relief above the speculative level,” to one

 that is “plausible on its face,” rather than merely “conceivable.” Id. at 570. In considering such a

 motion, the Court takes the plaintiff’s well-pleaded allegations as true and views the complaint in

 the light most favorable to the plaintiff. T.G. Slater & Son v. Donald P. & Patricia A. Brennan

 LLC, 385 F.3d 836, 841 (4th Cir. 2004). Legal conclusions, however, enjoy no such deference.

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Young v. City of Mount Ranier, 238 F.3d 567,

 577 (4th Cir. 2001) (“The presence, however, of a few conclusory legal terms does not insulate a

 complaint from dismissal under Rule 12(b)(6) when the facts alleged in the complaint cannot

 support [the legal conclusion] . . . .”). Further, the court “need not accept as true unwarranted

 inferences, unreasonable conclusions, or arguments.” E. Shore Markets v. J.D. Assoc. Ltd., 213

 F.3d 175, 180 (4th Cir. 2000).




                                                    7
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 8 of 33 Pageid#: 360




           Stated plainly, a court should dismiss a complaint if it appears beyond doubt “that the

 plaintiff can prove no set of facts which would support its claim and would entitle [him] to relief.”

 Franks v. Ross, 313 F.3d 184, 192 (4th Cir. 2002).

                                            ARGUMENT

    I.        The Court lacks subject matter jurisdiction over claims against United States.

           As a sovereign, the United States is immune from suit unless it consents to being sued.

 United States v. Sherwood, 312 U.S. 584, 586 (1941). When the United States consents to suit for

 a class of cases, the terms of its consent circumscribe the Court’s jurisdiction to entertain a

 particular suit. Id. at 586–87; see also United States v. Mitchell, 463 U.S. 206, 212 (1983) (“It is

 axiomatic that the United States may not be sued without its consent and that the existence of

 consent is a prerequisite for jurisdiction.”). “A waiver of the Federal Government’s sovereign

 immunity must be unequivocally expressed in statutory text and will not be implied.” Lane v. Pena,

 518 U.S. 187, 192 (1996); see also United States v. Nordic Village, Inc., 503 U.S. 30, 33–34

 (1992).

           Here, Tate makes no allegations against the United States. He added the United States as a

 defendant in his Amended Complaint, with a footnote stating, “The United States of America is

 named as a defendant for purposes of injunctive relief only.” Am. Compl. at 1. Setting aside the

 absence of factual allegations against the United States, he makes no allegations that could

 conceivably be considered a waiver of the United States’ sovereign immunity. Without any such

 waiver, the Court lacks subject matter jurisdiction and the complaint against the United States must

 be dismissed.




                                                   8
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 9 of 33 Pageid#: 361




    II.      Tate Lacks Standing

          The doctrine of standing “subsumes a blend of constitutional requirements and prudential

 considerations.” Valley Forge Christian Coll. v. Ams. United for Separation of Church & State,

 Inc., 454 U.S. 464, 471 (1982). Constitutional standing requires (1) a concrete and particularized

 injury-in-fact, (2) a causal connection between the injury and the defendant’s challenged conduct,

 and (3) a likelihood that the injury suffered will be redressed by a favorable decision. Lujan v.

 Defenders of Wildlife, 504 U.S. 555, 560 (1992). Here, Plaintiff’s requested monetary damages

 and injunctive relief are unavailable to him under the law, and thus, he fails to meet the third prong

 of redressability to establish constitutional standing. As such, the Court lacks subject matter

 jurisdiction over all Tate’s claims.

    A. The Prison Litigation Reform Act prohibits compensatory damages absent physical
       injuries.

          The PLRA prohibits prisoners from receiving compensatory damages “for mental or

 emotional injury suffered while in custody without a prior showing of physical injury or the

 commission of a sexusal act.” 42 U.S.C. § 1997e(e). Tate’s only allegation of injury is the

 conclusory assertion that “[he] suffered injuries in the form of [his] First, Fifth, and Eighth

 Amendment rights being violated.” Am. Compl. ¶ 81. Tate’s Complaint fails to allege any physical

 injury. See generally id. Thus, the only injury Tate could be seeking compensatory damages for is

 mental or emotional injury. Because the PLRA prohibits damages for mental or emotional injury

 absent physical injury, monetary relief is unavailable to Tate. See, e.g., Allah v. Al-Hafeez, 226

 F.3d 247, 250 (3d Cir. 2000) (dismissing a prisoner’s claims for compensatory damages for

 violations of his right to free exercise of religion because he failed to allege physical injury);

 Godbey v. Wilson, 2014 WL 794274, at *7 (E.D. Va. Feb. 26, 2014) (dismissing a prisoner’s Bivens

 claims because he failed to alleged any physical injuries as the result of the conduct he challenged,


                                                   9
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 10 of 33 Pageid#: 362




  among other reasons); Ahann-Ra v. Commonwealth of Va., 112 F. Supp. 2d 559, 566 (W.D. Va.

  2000) (dismissing a prisoner’s § 1983 complaint for failure to allege any physical injury).

  Therefore, Tate’s lack of physical injury precludes compensatory damages, making his requested

  relief unavailable and his alleged harm is not redressible by a favorable decision, and he lacks

  standing.

         B. Tate’s request for injunctive relief is unavailable.

         Tate also requests injunctive relief “against each defendant in their official capacity to

  prohibit acts and omissions complained of and future acts and omissions that have the same effects

  of the acts and omissions complained of.” Am. Compl. ¶ 90. First, the requested injunctive relief

  is not directed at Defendants in their individual capacities. Instead, it is directed to Defendants in

  their official capacities, and thus, directed at USP Lee and BOP. Tate added the United States as a

  defendant in his Amended Complaint in an unfruitful attempt to remedy this fatal flaw. Id. As

  discussed in Section I above, the United States has not waived its sovereign immunity and cannot

  be a party to this action. The Court cannot direct injunctive relief to these non-parties of this

  litigation—USP Lee and BOP—without a showing the non-party is “in active party or

  participation” with the party against whom injunctive relief is sought. Fed. R. Civ. P. 65(d)(2); see

  also Little v. Assoc. Tech. Training Servs., Inc., 12 F.3d 205, 1993 WL 498282, at *4 (4th Cir.

  1993) (per curiam) (“[C]ourts have recognized limitations on their ability to bind non-parties with

  injunctions.”); Booze v. Wetzel, 2012 WL 6137561, at *4 (M.D. Pa. Nov. 16, 2012) (denying

  inmate’s request for a preliminary injunction that he sought against non-parties). Tate has made

  no such showing here to justify an injunction against non-parties.

         Moreover, even if USP Lee and BOP could be considered non-parties acting in concert

  with Defendants, Bivens actions, which sue federal actors in their individual capacities for alleged



                                                   10
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 11 of 33 Pageid#: 363




  constitutional violations, “have never [been] considered a proper vehicle for altering an entity’s

  policy.” Tun-Cos v. Perrotte, 922 F.3d 514, 527 (4th Cir. 2019). The injunctive relief Tate seeks

  attempts to alter the policies and discretion BOP has, prescribed by Congress, to operate federal

  prisons safely and efficiently.

            Additionally, even if the Court found it could order this injunctive relief with the present

  parties to the litigation, Defendant Breckon is no longer employed at BOP. Thus, an injunction

  against Defendant Breckon would not remedy Tate’s alleged harms or his fear of similar future

  harms. As such, this requested injunctive relief is also unavailable to Tate.

            Because all of the relief Tate requests is unavailable to him, he cannot establish

  redressability for standing. Without standing, the Court lacks subject matter jurisdiction.

            C. Tate cannot bring claims on behalf of other inmates.

            Tate alleges BOP staff were generally “networking and conspiring to retaliate against and

  harass inmates” and alleges various events against other inmates he observed. Am. Compl. ¶¶ 3,

  22-34. A pro se litigant, however, cannot act as a “knight-errant” for other inmates, and his suit is

  “confined to redress for violation of his own personal rights.” Hummer v. Dalton, 657 F.2d 621,

  625–626 (4th Cir. 1981); see also Douglas v. Goodlander, 2012 WL 3544315, at *1 (D. Md. Aug.

  14, 2012) (“To the extent plaintiff might intend to raise claims on behalf of other inmates, he has

  no standing to do so.”). Because Tate does not have standing to sue on behalf of other inmates for

  perceived violations of others’ rights, the Court lacks subject matter jurisdiction over those claims.

     III.      Tate failed to exhaust his claims as required by the PLRA.

            Although Tate filed requests for administrative remedies, he has not exhausted the

  administrative remedies for all of his claims. The Prison Litigation Reform Act (PLRA) states that

  “[n]o action shall be brought with respect to prison conditions under section 1983 of this title, or



                                                    11
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 12 of 33 Pageid#: 364




  any other Federal law, by a prisoner confined in any jail, prison, or other correctional facility until

  such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a) (emphasis

  added). Exhaustion of administrative remedies is mandatory and “applies to all inmate suits about

  prison life, whether they involve general circumstances or particular episodes, and whether they

  allege excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002); see also

  Tillman v. Allen, 187 F. Supp. 3d 664, 672–75 (E.D. Va. 2016) (dismissing several of plaintiff’s

  claims under RLUIPA due to failure to exhaust administrative remedies). Further, administratively

  prescribed timelines and procedures for administrative remedies must be followed, and failure to

  do so will be considered a failure to exhaust administrative remedies. See Woodford v. Ngo, 548

  U.S. 81, 90–91 (2006) (“Proper exhaustion demands compliance with an agency’s deadlines and

  other critical procedural rules because no adjudicative system can function effectively without

  imposing some orderly structure on the course of its proceedings.”).

         An inmate may seek a formal review of an issue or complaint relating to his confinement

  through BOP’s administrative remedy program. First, the inmate must “present an issue of concern

  informally to the staff,” and each Warden has established procedures to do so. 28 C.F.R.

  § 542.13(a). If an inmate is unable to resolve his complaint informally, he may file a formal written

  complaint with the institution on the proper form within twenty calendar days of the incident at

  issue. Id. § 542.14(a). If an inmate is not satisfied with the institutional Warden’s response, he may

  appeal, using the appropriate form, to the Regional Director within twenty calendar days of the

  Warden’s response. Id. § 542.15(a). If the inmate is still not satisfied, he may appeal the Regional

  Director’s response to the Office of General Counsel, using the appropriate forms, within thirty

  calendar days of the date the Regional Director signed the response. Id. Appeal to the General

  Counsel is the final administrative appeal. Id. § 542.15(a).



                                                    12
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 13 of 33 Pageid#: 365




          Although Tate has filed for many administrative remedies during his incarceration, he has

  not exhausted all the claims in this Complaint. An inmate’s Administrative Remedy filing history

  is available for review through SENTRY as an Administrative Remedy Generalized Retrieval

  Form. See Spearen Decl. ¶ 3, Ex. 1. The administrative remedy numbers identify at what level the

  remedy was filed and the number of times the remedy was filed at that level. A remedy filed at the

  institution level is identified by an F, at the Regional Office level an R, and at the Central Office

  level an A. An initial remedy filed at the institution level is assigned an F1. If the administrative

  remedy is rejected and re-filed at the institutional level, the re-filed remedy is identified as F2. Id.

         Tate has filed or attempted to file nine administrative remedies while at USP Lee. Id.

  Attach. C. As noted in the Administrative Remedy Generalized Retrieval Form, the only remedies

  that have been exhausted are those designated with an “A”: April 29, 2019 claim of staff

  misconduct; May 28, 2019 claim of harassment/retaliation/threat/IR issues; and May 28, 2019

  claim of wrong procedure done with legal mail. Id. These allegations were made in Tate’s original

  Complaint filed on September 9, 2019, and are the only claims for which Tate has exhausted his

  administrative remedies as required by the PLRA.

          Since the filing of his initial Complaint on September 9, 2019, Tate filed another

  administrative remedy on March 19, 2020, alleging staff harassment. Id. These new allegations are

  in Tate’s Amended Complaint, filed April 9, 2020. Am. Compl. ¶ 80. On March 31, 2020,

  however, Tate received the Warden’s response to his administrative remedy, and Tate has not filed

  any appeals. Because Tate has not exhausted his administrative remedies as to this claim, this claim

  must fail.




                                                    13
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 14 of 33 Pageid#: 366




     IV.      The Court Lacks Personal Jurisdiction Over Defendant Harmon

           Tate names Regional Director Harmon as a defendant, but Regional Director Harmon lacks

  minimum contacts with Virginia for this Court to exercise personal jurisdiction over him. Because

  Virginia’s long-arm statute extends personal jurisdiction to the extent permitted by the Due Process

  Clause, the inquiry applies the minimum contacts test. Young v. New Haven Advocate, 315 F.3d

  256, 261 (4th Cir. 2002).

           The canonical opinion remains International Shoe v. Washington, 326 U.S. 310 (1945), in

  which the Supreme Court held that courts may exercise personal jurisdiction over a defendant if

  the defendant has “certain minimum contacts with [the state] such that the maintenance of the suit

  does not offend traditional notions of fair play and substantial justice.” Id. at 316. The minimum

  contacts test is satisfied and a Court will have general jurisdiction over a defendant if he has such

  ongoing systematic dealings within the state as to render him essentially at home in the forum

  state. Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011); Daimler AG

  v. Bauman, 571 U.S. 117, 138 (2014). If the Court does not have general jurisdiction over a

  defendant, the minimum contacts test may still be satisfied and give rise to specific jurisdiction

  over the defendant “based on conduct connected to the suit.” ALS Scan, Inc. v. Dig. Serv.

  Consultants, Inc., 293 F.3d 707, 711 (4th Cir. 2002). Here, the Court has neither general nor

  specific personal jurisdiction over Defendant Harmon.

           Defendant Harmon lives and works in Maryland, and oversees all BOP institutions in

  Maryland, Kentucky, North Carolina, Tennessee, Virginia, and West Virginia. Such activities

  overseeing institutions do not rise to the level of purposeful availment sufficient to create personal

  jurisdiction in Virginia. “[C]ourts have held that mere allegations relating to a BOP official’s

  supervisory activities over a facility inside the forum state are insufficient to establish personal



                                                   14
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 15 of 33 Pageid#: 367




  jurisdiction.” Wall v. Black, 2009 WL 3215344, at *8 (S.D. Miss. Sept. 30, 2009) (collecting

  cases). Additionally, Tate only makes two factual allegations against Defendant Harmon, which

  do not allege any conduct in Virginia. See Am. Compl. ¶ 57 (“Regional Director D.J. Harmon

  responded to my February 5, 2019 “Sensitive” BP-10.”); id. ¶ 60 (“Harmon denied my appeal.”).

  This does not give rise to specific personal jurisdiction. See Scurlock v. Lappin, 2013 WL 4508343,

  at *2 n.6 (W.D. Va. Aug. 23, 2013) (Moon, J.) (noting the court lacked personal jurisdiction over

  the Northeast Regional Director of BOP in Philadelphia, and the Director of BOP in Washington,

  D.C.). As such, the Court lacks personal jurisdiction over Defendant Harmon.

     V.      Tate Failed to State a Claim upon Which Relief Could Be Granted

          A. Tate’s allegations are not cognizable under Bivens.

          Tate makes the general allegation that Defendants violated Tate’s First, Fifth, and Eighth

  Amendment rights, which he supports with various factual assertions. See generally Am. Compl.

  Independent of the reasons for dismissal discussed above, none of the factual allegations is a

  cognizable Bivens claim because the alleged constitutional violations differ in meaningful ways

  from the Supreme Court’s prior Bivens cases.

          Bivens provides an implied remedy against federal officials for damages to remedy a

  constitutional violation. Ziglar v. Abbasi, 137 S. Ct. 1843, 1855–56 (2017). To determine whether

  a claim may proceed under Bivens, the Court must consider whether the present case differs in a

  “meaningful way from previous Bivens cases decided by [the Supreme Court].” Id. at 1859. The

  Court has approved three types of Bivens claims, which involved violations of the Fourth, Fifth,

  and Eighth Amendments: “[A] claim against FBI agents for handcuffing a man in his own home

  without a warrant; a claim against a Congressman for firing his female secretary; and a claim

  against prison officials for failure to treat an inmate’s asthma.” Id. at 1860.



                                                    15
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 16 of 33 Pageid#: 368




         If the present case differs in a meaningful way from previous Bivens cases, the court must

  conduct a special factors analysis. See id. at 1857 (“[T]he Court has made clear that expanding the

  Bivens remedy is now a ‘disfavored’ judicial activity.”). As the Supreme Court recently explained

  in Hernandez v. Mesa, “[i]f there are [special factors]—that is, if we have reason to pause before

  applying Bivens in a new context or to a new class of defendants—we reject the request.” 170 S.

  Ct. 735, 743. The special factors analysis first considers “whether there [are] alternative remedies

  available or other sound reasons to think Congress might doubt the efficacy or necessity of a

  damages remedy in a suit like this one.” Ziglar, 137 S. Ct. at 1865. Second, the analysis considers

  whether special factors counsel against creating a new cause of action under Bivens. See id. at 1857

  (“The Court’s precedents now make clear that a Bivens remedy will not be available if there are

  special factors counselling hesitation in the absence of affirmative action by Congress.”).

         i.      Tate’s allegations differ in a meaningful way from previous Bivens cases.

         “A claim may arise in a new context even if it is based on the same constitutional provision

  as a claim in a case in which a damages remedy was previously recognized.” Hernandez, 140 S.

  Ct. at 744. Therefore, the court must engage in a factual analysis to determine whether the facts

  underlying the alleged constitutional violation are “meaningfully different” from the facts and

  context of previous Bivens cases. Id.

         The Supreme Court has extended Bivens liability in only three factual scenarios. In Bivens

  v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), the Court

  found an implied claim for money damages under the Fourth Amendment where federal officers

  searched the plaintiff’s apartment and arrested him for alleged narcotics violations without a

  warrant or probable cause and the officers used unreasonable force in doing so. In Davis v.

  Passman, 442 U.S. 228 (1979), the Court found the equal protection component of the Fifth



                                                  16
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 17 of 33 Pageid#: 369




  Amendment’s Due Process Clause provided a damages remedy for an administrative assistant who

  alleged that a Congressman fired her because she was a woman. In Carlson v. Green, 446 U.S. 14

  (1980), the Court held the Eight Amendment provided a damages remedy for a prisoner who died

  due to the alleged failure of federal prison staff to treat his asthma. “In the almost 40 years since

  Carlson, however, the Court has declined to countenance Bivens actions in any additional context.”

  Tun-Cos v. Perrotte, 922 F.3d 514, 521 (4th Cir. 2019), cert. filed, No. 19-661 (Nov. 22, 2019).

         None of these three factual scenarios involved violations of one’s First Amendment rights.

  Accordingly, the Supreme Court has declined to extend Bivens remedies to First Amendment

  claims. See Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009) (“[W]e have declined to extend Bivens to

  a claim sounding in the First Amendment.” (citing Bush v. Lucas, 462 U.S. 367 (1983)); Reichle

  v. Howards, 566 U.S. 658, 663 n.4 (2012) (“We have never held that Bivens extends to First

  Amendment claims.”); Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 68 (2001) (“[W]e declined to

  create a Bivens remedy against individual Government officials for a First Amendment violation

  arising in the context of federal employment.”).

         Additionally, none of the facts Tate alleges here for violations of his Fifth and Eighth

  Amendment rights are similar to those violations alleged in Davis or Carlson. None of Tate’s

  allegations can be deemed similar to the facts of Davis, which did not occur in a prison and

  involved the loss of employment. In fact, the Supreme Court rejected a Bivens remedy for alleged

  Fifth Amendment violations premised on harsh conditions of confinement and alleged abuse by

  prison guards. Ziglar, 137 S. Ct. at 1851–53. Therefore, Tate’s Fifth Amendment claims regarding

  conditions of his imprisonment are meaningfully different from Davis.

         Tate’s Eighth Amendment allegations also cannot be deemed similar to the facts of

  Carlson. Tate makes numerous allegations regarding the conditions of his confinement:



                                                   17
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 18 of 33 Pageid#: 370




  Defendants retaliated and discriminated against him, used abusive language towards him, placed

  him in the SHU, “degenerate” conditions in the SHU, referral to the FBI for consideration of false

  charges, restricted his access to commissary, deprived him of his legal materials and hindered his

  access to the courts, blocked his access to the administrative remedy process, interfered with his

  legal mail, refused to assist him in transporting his legal property, and subjected him to

  consideration for transfer. None of these allegations, however, involved “grossly inadequate”

  medical care and the deliberate failure of prison officials to provide medical attention as it was in

  Carlson. Therefore, Tate’s Eighth Amendment claims are meaningfully different from Carlson.

         “[E]ven a modest extension [of Bivens] is still an extension.” Ziglar, 137 S. Ct. at 1864.

  Because all of Tate’s claims present a new context, the Court must conduct a special factors

  analysis to determine carefully whether Bivens should be extended here. See id. at 1857 (“[T]he

  Court has made clear that expanding the Bivens remedy is now a ‘disfavored’ judicial activity.”).

         ii.     Special Factors Analysis

         Here, several special factors weigh against applying Bivens in this context, including the

  availability of alternative remedies, congressional intent in amending the PLRA, and the impact

  on governmental operations.

         First, if there are any alternative remedies available other than expanding Bivens, the Court

  should not infer a new Bivens context. See id. at 1858 (“[I]f there is an alternative remedial

  structure present in a certain case, that alone may limit the power of the Judiciary to infer a new

  Bivens cause of action.”); Wilkie v. Robbins, 551 U.S. 537, 550 (2007) (“[A]ny alternative, existing

  process for protecting the interest amounts to a convincing reason for the Judicial Branch to refrain

  from providing a new and freestanding remedy in damages.”). “Alternative remedies can include




                                                   18
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 19 of 33 Pageid#: 371




  administrative, statutory, equitable, and state law remedies.” Johnson v. Johnson, 2018 WL

  4374231, at *9 (S.D.W. Va. June 5, 2018).

         Tate has several alternative remedies. Through the BOP Administrative Remedy Program

  (ARP), Tate may seek review of “any aspect of his[] own confinement” and appeal the disciplinary

  proceedings that resulted in his placement in the SHU. 28 C.F.R. §§ 542.10, 541.7. Moreover,

  Congress made the ARP mandatory through the PLRA. See 42 U.S.C. § 1997e(a) (“No action shall

  be brought with respect to prison conditions . . . until such administrative remedies as are available

  are exhausted.”). The availability of the ARP weighs against extending Bivens here. See Corr.

  Servs. Corp. v. Malesko, 534 U.S. 61, 74 (2001) (declining to extend Bivens to a new context in

  part because the ARP was an available remedy); Vega v. United States, 881 F.3d 1146, 1154 (9th

  Cir. 2018) (finding alternative means of relief existed through the ARP for alleged violations of

  First and Fifth Amendment rights, which weighed against extending Bivens remedy).

         Similarly, habeas relief is an alternative remedy available to Tate. In fact, if a suit

  challenges the fact or duration of confinement, a habeas action is the exclusive remedy. Harvey v.

  Horan, 270 F.3d 370 (4th Cir. 2002). Certain of Tate’s claims are best suited for habeas relief. For

  example, a habeas petition for Tate’s allegation that he was subject to discipline for a false incident

  report could lead to the expungement and removal of the disciplinary action from his record.

         State tort law also provides an alternative means of relief. See Minneci v. Pollard, 565 U.S.

  118, 127–130 (2012) (recognizing availability of remedy of state tort law and that “[s]tate-law

  remedies and a potential Bivens remedy need not be perfectly congruent”). Therefore, Tate has

  three alternative remedies available to him, which is a “convincing reason for the Judicial Branch

  to refrain from providing a new and freestanding remedy in damages.” Wilkie, 551 U.S. at 550.




                                                    19
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 20 of 33 Pageid#: 372




         Second, “legislative action suggesting that Congress does not want a damages remedy is

  itself a factor counseling hesitation.” Ziglar, 137 S. Ct. at 1865. The PLRA enacted a variety of

  reforms. Despite the PLRA’s sweeping reform, Congress did not provide a damage remedy to

  prisoners for constitutional claims. This inaction by Congress is a special factor counseling

  hesitation in recognizing a new implied cause of action under Bivens. See Hernandez, 140 S. Ct.

  at 747 (noting it was “telling” that Congress “repeatedly declined to authorize” the type of damages

  the plaintiffs sought); Tun-Cos, 922 F.3d at 527 (“Congress’s legislative actions in this area

  persuasively indicate that Congress did not want a money damages remedy against ICE agents for

  their allegedly wrongful conduct, as indicated by its frequent amendment of the INA and its

  repeated refusal to provide a damages remedy.”). “So it seems clear that Congress had specific

  occasion to consider the matter of prisoner abuse and consider the proper way to remedy those

  wrongs . . . .[,] suggest[ing] Congress chose not to extend the Carlson damages remedy to cases

  involving other types of prisoner mistreatment.” Ziglar, 137 S. Ct. at 1865.

         Third, the impact on governmental operations system-wide would be significant in

  expanding Bivens to the allegations here. See id. 1858 (“[T]he decision to recognize a damages

  remedy requires an assessment of its impact on governmental operations systemwide.”). The

  system-wide costs include “the burdens on Government employees who are sued personally, as

  well as the projected costs and consequences to the Government itself.” Id. “[P]rison officials have

  broad administrative and discretionary authority over the institutions they manage . . . . [and]

  administration of a prison is at best an extraordinarily difficult undertaking.” Hewitt v. Helms, 459

  U.S. 460, 467 (1983). Expanding Bivens to encompass the allegations Tate makes here would

  subject federal prison employees to civil litigation for any perceived slight. The burdens on the

  government, the prison administration, and on the individual employees, who must defend claims



                                                   20
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 21 of 33 Pageid#: 373




  often filed without merit and simply for harassment, are great. Therefore, the system-wide impact

  of expanding Bivens liability weighs against expansion.

          Last, the Court should consider the harmful effect the creation of a Bivens remedy in this

  context would have on the discharge of official duties. Officials “who face personal liability for

  damages might refrain from taking urgent and lawful action in a time of crisis.” Ziglar, 137 S. Ct.

  at 1863. In the prison context, safety and security are paramount and require staff to make split-

  second decisions without hesitation. If staff hesitated in their decisions for fear of civil litigation,

  it could impair the safety and security of our prisons.

          The alternative remedies, along with administrative consequences for BOP staff such as

  loss of employment, demotion, and discipline are sufficient deterrents to individual federal actors

  to alleviate the concern present in Bivens and Carlson that a suit against the United States would

  be insufficient to deter the unconstitutional acts of individuals. While the Supreme Court in Bivens

  created a judicial remedy in part to deter individuals from engaging in unconstitutional

  wrongdoing, following Ziglar, it is clear that Congress, not the judiciary should establish what

  remedies will best deter individuals from violating the constitutional rights of others. After

  considering a variety of special factors, they all weigh against expanding Bivens to the new context

  presented here. As such, Tate’s Complaint should be dismissed.

         B. Tate fails to allege any constitutional violation.

         Tate’s various allegations each fail because none amounts to a constitutional violation.

  Without alleging a constitutional violation, Tate cannot state a Bivens claim, even if the Court were

  to expand the availability of a Bivens remedy for the facts in Tate’s Complaint.




                                                    21
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 22 of 33 Pageid#: 374




          i.      Tate fails to state a constitutional violation for his retaliation claim.

          Tate’s general claims of retaliation for using BOP’s administrative remedy process are not

  linked to his exercise of a constitutional right and therefore fail. Adams v. Rice, 40 F.3d 72, 75 (4th

  Cir. 1994). “[E]ach retaliatory act [must] violate some constitutional right of an inmate or

  constitute punishment for the exercise of a constitutional right.” Cochran v. Morris, 73 F.3d 1310,

  1318 (4th Cir. 1996). Moreover, “[i]n the prison context, [courts] treat such claims with skepticism

  because every act of discipline by prison officials is by definition retaliatory in the sense that it

  responds directly to prisoner misconduct.” Id. at 1317.

          Tate claims staff retaliated against him for pursuing complaints through the BOP’s

  administrative remedy process. Am. Compl. ¶¶ 1–6, 17–20, 42–45, 64, 66–74, 77, 80–81. The

  Constitution, however, “creates no entitlement to grievance procedures or access to any such

  procedure.” Adams, 40 F.3d at 75. Therefore, any actions taken against him as alleged “retaliation”

  for pursuing administrative remedies fail to allege he was retaliated against for exercising a

  constitutional right.

          Even if Tate did have a right to the administrative remedy process, Tate alleges the

  retaliation he suffered was verbal harassment. See, e.g., Am. Compl. ¶ 18 (alleging Counselor

  Willis called him a “squeaky wheel” and a “filer” for utilizing the ARP). This does not state a

  viable claim for retaliation. See Lancaster v. Todd, 2017 WL 4278785, at *2 (N.D.W. Va. Sept.

  27, 2017) (“[B]ecause mere verbal harassment does not give rise to a constitutional violation,

  Lancaster’s allegations that BOP employees cursed at him and used racial slurs do not state a viable

  claim for retaliation.”), aff’d, 710 F. App’x 168 (4th Cir. 2018).

          Tate alleges the other retaliation he suffered was unjustified searches. Am. Compl. ¶¶ 74,

  80. This also does not state a viable claim for retaliation because “prisoners have no legitimate



                                                    22
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 23 of 33 Pageid#: 375




  expectation of privacy.” Hudson v. Palmer, 468 U.S. 517, 530 (1984). 5 As such, Tate fails to state

  a claim for retaliation, even if it were a cognizable claim under Bivens.

          ii.     Tate fails to state a constitutional violation related to his property.

          Tate alleges parts of his legal property were lost, destroyed, or damaged, giving rise to a

  Fifth Amendment Due Process violation. Am. Compl. ¶¶ 46, 47. Damage or loss of inmate

  property does not automatically constitute a constitutional violation. See Daniels v. Williams, 474

  U.S. 327, 329–32 (explaining negligence cannot give rise to a Due Process Clause violation). Tate

  does not allege Defendants purposefully destroyed his legal file or materials. He merely alleges

  that “[w]hen [he] inventoried [his] legal file/materials upon returning to [his] housing unit, [he]

  noticed that [he] was missing several items.” Am. Compl. ¶ 46.

          Federal statute provides procedures for claims of damage to inmate property, but Tate

  never made any such claim with BOP. See 31 U.S.C. § 3723(a) (“[The] head of an agency . . . may

  settle a claim for not more than $1000 for damage to, or loss of, privately owned property that . . . is

  caused by the negligence of an officer or employee of the United States Government acting with

  the scope of employment . . . .”). 6 A claim for missing property should be submitted to the agency




  5
          Although certain searches may violate the Eighth Amendment, the facts alleged here fail
  to amount to harassment unrelated to prison needs. Rather, Tate’s allegation that Defendants
  Hutchins and Robbins asked him to pass through the metal detector three times and then asked
  him to remove his shoes to be searched was not unreasonable given the security interest in ensuring
  Plaintiff was not carrying contraband. Such actions do not rise to the level of a constitutional
  violation. See, e.g., Proudfoot v. Williams, 803 F. Supp. 1048 (E.D. Pa. 1992) (finding three
  searches within fourteen days did not violate Eighth Amendment when each search was made for
  a legitimate purpose).
  6
          This statute is part of the Military Personnel and Civilian Employees’ Claim Act, and the
  agency’s determination of claims final and not subject to review by federal courts. See Merrifield
  v. United States, 14 Cl. Ct. 180, 183–84 (1988); Cook v. United States, 2012 WL 384887, at *3
  (D.S.C. Jan. 6, 2012) (personal property claims against the BOP are governed by 31 U.S.C. § 3723
  and the government’s decisions regarding these claims are not subject to judicial review).
                                                    23
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 24 of 33 Pageid#: 376




  for determination whether administrative settlement is appropriate. Accordingly, the filing of this

  action to recover damages for any missing property does not allege a constitutional violation.

         iii.    Tate failed to allege any injury from the loss of legal mail and denial of access
                 to law library, and thus does not state a constitutional violation.

         Tate alleges he was denied access to his legal materials and the law library while housed

  in the SHU. Am. Compl. ¶¶ 20, 42-44. These claims fail, however, because he has not pled his

  claims with specificity and has not demonstrated any injury from this alleged restricted access.

         Although the Constitution guarantees inmates the right to meaningful access to the courts,

  to state such a claim, a prisoner must allege some actual injury resulting from a denial of access in

  order to allege a constitutional violation. Lewis v. Casey, 518 U.S. 343, 349–51 (1996). “[T]he

  inmate therefore must go one step further and demonstrate that the alleged shortcomings . . .

  hindered his efforts to pursue a legal claim.” Id. at 351. This requirement can be satisfied by

  demonstrating a non-frivolous legal claim was frustrated or impeded by some actual deprivation

  of access. Id. at 352–53. Tate has not made any such showing of injury here. Instead, he alleged

  all of his requests for extensions from courts have been granted and he the claims in his cases were

  not frustrated or impeded. Am. Compl. ¶¶ 1, 12-13, 17, 20, 42, 79.

         Second, “a prisoner cannot rely on conclusory allegations,” and “[s]pecificity is necessary

  so that prison officials are not required to file unnecessary responses to speculative allegations.”

  Cochran v. Morris, 73 F.3d 1310, 1317 (4th Cir. 1996). “[A] few instances of opening legal mail

  outside of the presence of the inmate does not indicate a constitutional violation.” Wise v. Samuels,

  2014 WL 1280975, at *3 (E.D. Va. Mar. 26, 2014); see also Buie v. Jones, 717 F.2d 925, 926 (4th

  Cir. 1983) (affirming dismissal where inmate merely alleged a few isolated instances of his legal

  mail being opened outside his presence). Tate failed to plead with specificity any actual injury

  related to the alleged unavailability of the law library and his legal property while in the SHU and


                                                   24
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 25 of 33 Pageid#: 377




  the mishandling of his legal mail. 7 While he references delayed receipt of a legal document, a 129-

  day stay, and less time than he would like to respond to pleadings, he has not shown an inability

  to proceed with any action. In fact, his ability to make numerous filings demonstrates Tate has

  adequate access to the courts.

          iv.     False disciplinary reports do not give rise to a constitutional violation.

          Tate alleges Defendant Johnson issued a false incident report. Am. Compl. ¶¶ 4–11. “[A]

  false disciplinary charge cannot serve as the basis for a constitutional claim.” Cole v. Holloway,

  631 F. App’x 185, 186 (4th Cir. 2016) (per curiam). Instead, prisoners “ha[ve] the right not to be

  deprived of a protected liberty interest without due process of law.” Freeman v. Rideout, 808 F.2d

  949, 951 (2d Cir. 1986); see also Delk v. Moran, 2019 WL 1370880, at *14 (W.D. Va. Mar. 26,

  2019) (“[T]he mere filing of a false charge itself does not constitute a cognizable claim under

  § 1983 if the inmate was granted a hearing, and had the opportunity to rebut the unfounded or false

  charges.”). Here, Tate acknowledges he received due process in his DHO hearing. Am. Compl.

  ¶ 10. Although a retaliatory purpose for a false disciplinary report may give rise to a constitutional

  claim, Tate does not allege sufficient facts to state such a claim. See McIntosh v. Freeman, 66 F.3d

  316, 1995 WL 552018, at *1 (4th Cir. Sept. 19, 1995) (per curiam) (noting a retaliatory purpose

  for a false report may rise to a constitutional violation if adequately pled). As such, he fails to state

  a constitutional violation in the alleged false reports filed against him.

          v.      Placement in the SHU and consideration for transfer do not give rise to a
                  constitutional violation.

          Tate also alleges he was placed in the SHU, remained in the SHU for a longer period of

  time than other inmates, and was considered for transfer. Am. Compl. ¶¶ 22-40. These claims fail


  7
         Although these allegations would amount to BOP policy violations if true, “the violation
  of BOP guidelines does not create a constitutional violation.” Terrell v. Rupert, 2011 WL 6046618,
  at *6 (W.D. Va. Dec. 5, 2011), aff’d, 471 F. App’x 206 (4th Cir. 2012).
                                                     25
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 26 of 33 Pageid#: 378




  to amount to a constitutional violation. “[I]nmates do not have a constitutionally-protected right to

  choose where they are housed.” Maxwell v. Clarke, 2016 WL 5387796, at *3 (W.D. Va. Sept. 26,

  2016). “Further, prisoners do not have a constitutionally recognized liberty interest in a particular

  security classification nor a constitutional right to be confined in a particular prison.” Rivera v.

  O’Brien, 2009 WL 2588345, at *1 (W.D. Va. Aug. 21, 2009). “[C]hanges in a prisoners’ location,

  variations of daily routine, changes in conditions of confinement (including administrative

  segregation), and the denial of privileges—matters which every prisoner can anticipate are

  contemplated by his original sentence to prison—are necessarily functions of prison management

  that must be left to the broad discretion of prison administrators to enable them to manage the

  prisons safely and efficiently.” Gaston v. Taylor, 946 F.2d 340, 343 (4th Cir. 1991).

         Tate’s allegation that he was wrongfully placed in SHU fails to amount to a constitutional

  violation because an inmate has no liberty interest in avoiding confinement in administrative

  segregation. See Sandin v. Conner, 515 U.S. 472, 485 (1995) (“Discipline by prison officials in

  response to a wide range of misconduct falls within the expected perimeters of the sentence

  imposed by a court of law.”); Beverati v. Smith, 120 F.3d 500, 502-04 (4th Cir. 1997) (finding no

  liberty interest in avoiding administrative segregation). Therefore, Tate fails to allege a

  constitutional violation for his placement and duration in the SHU and consideration of his transfer.

         vi.     Verbal harassment or derogatory language is not a constitutional violation.

         Tate complains Defendants used profane and harassing language towards him. Am. Compl.

  ¶¶ 18, 64, 66–69. But there is “no freestanding constitutional violation in this verbal abuse.”

  Wagner v. Wheeler, 13 F.3d 86, 92 (4th Cir. 1993); see also Henslee v. Lewis, 153 F. App’x 178,

  180 (4th Cir. 2005) (per curiam) (“Mere threats or verbal abuse by prison officials, without more,

  do not state a cognizable claim under § 1983.”); Alexander v. Parks, 2019 WL 346425, at *10



                                                   26
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 27 of 33 Pageid#: 379




  (W.D. Va. Jan. 28, 2019) (“[V]erbal assaults and threats do not state a constitutional claim . . . .”);

  Lancaster v. Todd, 2017 WL 4278785, at *2 (N.D.W. Va. Sept. 27, 2017) (4th Cir. 2018) (holding

  the plaintiff’s allegations that BOP employees cursed at him and used racial slurs did not state a

  viable claim for retaliation), aff’d, 710 F. App’x 168. Because Tate’s allegations do amount to no

  more than verbal harassment, he fails to state a constitutional violation.

          vii.    Access to commissary is not a constitutional right.

          Tate alleges he was denied access to the prison commissary as a result of the disciplinary

  proceedings based on a false report of misconduct. Am. Compl. ¶ 10. Prisoners, however, “have

  no constitutionally protected right to be able to purchase items from the commissary.” Lee v. Dir.,

  Fed. Bureau of Prisons, 2009 WL 2060116, at *3 (S.D.W. Va. July 8, 2009); see also Tokar v.

  Armontrout, 97 F.3d 1078, 1083 (8th Cir. 1996) (“[W]e know of no constitutional right of access

  to a prison gift or snack shop.”); Hairston El v. J-Pay Inc., 2018 WL 1830737, at *1 (W.D. Va.

  Apr. 17, 2018) (“Plaintiff does not have a federal right to make voluntary purchases from a

  commissary or digital provider . . . .”). As such, this allegation also is not a constitutional violation.

          viii.   Tate failed to allege an Eighth Amendment violation.

          Tate generally alleges that the various “acts and omissions” in the Complaint resulted in

  Eighth Amendment violations. Am. Compl. ¶ 83. To show an Eighth Amendment violation, “a

  prisoner must typically show that a defendant acted, not just negligently, but with ‘deliberate

  indifference.’” Minneci v. Pollard, 565 U.S. 118, 129 (2012); see also Farmer v. Brennan, 511

  U.S. 825, 828 (1994) (“A prison official’s deliberate indifference to a substantial risk of serious

  harm to an inmate violates the Eight Amendment.”). To allege “deliberate indifference,” the

  “deprivation alleged must be, objectively, sufficiently serious” and “a prison official must have a

  sufficiently culpable state of mind.” Id. at 834. “[A] prison official cannot be found liable under



                                                     27
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 28 of 33 Pageid#: 380




  the Eighth Amendment for denying an inmate human conditions of confinement unless the official

  knows of and disregards an excessive risk to inmate health or safety.” Id. at 836.

          Here, Tate’s assertion that the conditions in the SHU are “degenerate” does not rise to the

  level of deliberate indifference and does not contain any allegations of excessive risk to Tate’s

  health and safety. 8 At most, Tate alleges he suffered uncomfortable conditions in the SHU and a

  disagreement with what should be allowed in the SHU—policies determined by prison

  administrators for safety reasons. Am. Compl. ¶¶ 22–35. See Strickler v. Waters, 989 F.2d 1375,

  1381 (4th Cir. 1993) (“If a prisoner has not suffered serious or significant physical or mental injury

  as a result of the challenged condition, he simply has not been subjected to cruel and unusual

  punishment within the meaning of the Amendment.”). Additionally, “a prisoner advancing such a

  claim must, at a minimum, allege deliberate indifference to his serious needs,” Wilson v. Seiter,

  501 U.S. 294, 297 (1991), and Tate has not alleged such a culpable state of mind of Defendants as

  it pertains to the alleged uncomfortable SHU conditions. Therefore, the Complaint fails to state an

  Eighth Amendment violation.

          ix.     Tate did not allege a due process violation.

          Tate also generally alleges that the various “acts and omissions” in the Complaint resulted

  in Fifth Amendment violations, but fails to allege any specific due process violations. Am. Compl.

  ¶ 83. “The Fifth Amendment protects persons from deprivations of life, liberty or property without

  due process of law,” but “[i]ncarcerated persons have only a narrow range of protected liberty

  interests.” Rodriguez v. Ratledge, 715 F. App’x 261, 266, 267 (4th Cir. 2017) (per curiam). “[A]

  prisoner claiming a violation of his right to procedural due process must show: (1) that there is a

  ‘state statute, regulation, or policy [that] creates such a liberty interest,’ and (2) that ‘the denial of



  8
          As discussed in Section II.C, Tate cannot bring claims on behalf of other prisoners.
                                                     28
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 29 of 33 Pageid#: 381




  such an interest ‘imposing atypical and significant hardship on the inmate in relation to the

  ordinary incidents of prison life.’” Martin v. Duffy, 858 F.3d 239, 253 (4th Cir. 2017). “An inmate

  who fails to satisfy these two requirements cannot invoke the procedural protections of the Due

  Process Clause.” Id.

         Tate failed to show he has a liberty interest that has been denied because federal inmates

  have no constitutional right to participate in the BOP’s administrative grievance proceedings. See

  Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994) (“As other circuits have recognized, there is no

  constitutional right to participate in grievance proceedings.”). “[T]he federal regulations providing

  for an administrative remedy procedure do not in and of themselves create a liberty interest in

  access to that procedure.” Flick v. Alba, 932 F.2d 728, 729 (8th Cir. 1991) (per curiam). Tate

  engaged in the administrative remedy process, but did not like the outcome. He did not allege any

  deprivations of due process associated with those processes. Therefore, Tate has not alleged denial

  of a liberty interest and has not pleaded a due process violation.

         x.      Tate failed to make an Equal Protection Clause claim.

         Tate also generally alleges he has been discriminated against and harassed based on his

  race and sexuality. Am. Comp. ¶¶ 4–5, 81. The Equal Protection Clause provides that “all persons

  similarly situated should be treated alike.” City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432,

  439 (1982). “To succeed on an equal protection claim, a plaintiff must first demonstrate that he

  has been treated differently from others with whom he is similarly situated and that the unequal

  treatment was the result of intentional or purposeful discrimination.” Morrison v. Garraghty, 239

  F.3d 648, 654 (4th Cir. 2001). “[T]o state a claim upon which relief may be granted, [Tate] must

  allege facts sufficient to overcome the presumption of reasonableness applied to prison policies.”

  Veney v. Wyche, 293 F.3d 726, 732 (4th Cir. 2002). Further, Tate must “put forward specific, non-



                                                   29
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 30 of 33 Pageid#: 382




  conclusory factual allegations that establish improper motive.” Pronin v. Johnson, 628 F. App’x

  160, 164 (4th Cir. 2015) (per curiam).

         Tate has not alleged any specific facts that he has been treated differently than other

  inmates who are similarly situated. Although he asserts other inmates with worse disciplinary

  infractions were released from the SHU before him, he does not allege that they were similarly

  situated (i.e., undergoing similar discipline but of a different race, religion, sexual orientation,

  etc.), and these allegations are merely vague, conclusory statements. Tate’s bare assertions of

  discrimination, do not provide any facts to support an equal protection claim. Accordingly, Tate

  fails to state a claim under the Equal Protection Clause.

         C. Respondeat superior liability is unavailable against Breckon and Harmon.

         “In a Bivens suit, there is no respondeat superior liability. Instead, liability is personal,

  based upon each defendant’s own constitutional violations.” Trulock v. Freeh, 275 F.3d 391, 402

  (4th Cir. 2001). Therefore, where a Bivens defendant is sued in his supervisory capacity, he is not

  vicariously liable for the misconduct of subordinate employees. Ashcroft v. Iqbal, 556 U.S. 662,

  676 (2009). Nonetheless, a supervisor may be directly liable where he deliberately ignores or

  tacitly approves of subordinate misconduct. Miltier v. Beorn, 896 F.2d 848, 854 (4th Cir. 1990),

  overruled in part on other grounds by Farmer v. Brennan, 511 U.S. 825 (1994). Absent some

  supporting factual detail, however, vague allegations of a supervisor’s awareness of subordinate

  misconduct are insufficient to state a Bivens claim against a supervisor. See Patel v. Moron, 897

  F. Supp. 2d 389, 401 (E.D.N.C. 2012) (dismissing Bivens complaint that failed to allege any direct

  involvement of supervisors).

         Tate alleges mere inaction by Defendant Breckon about Tate’s allegedly missing legal

  materials and Breckon’s lack of reprimand to employees for Tate’s perceived discrimination. Am.



                                                  30
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 31 of 33 Pageid#: 383




  Compl. ¶¶ 8, 15, 56. The Complaint, however, acknowledges Tate’s grievances went through the

  administrative remedy process. Thus, Tate’s claims against Defendant Breckon are merely Tate’s

  dissatisfaction with how Defendant Breckon’s staff handled the grievances. Id. Tate then alleges

  Defendant Breckon “brag[ged] that his Special Housing Unit (SHU) is the worst SHU that

  anybody will ever be in,” but he does not allege any specific action Defendant Breckon took that

  violated Tate’s constitutional rights. Id. ¶ 22. Instead, he merely alleges that the SHU has

  “degenerate conditions” under Defendant Breckon’s leadership. Id. Because these assertions do

  not claim specific misconduct or a constitutional violation by Defendant Breckon, Tate fails to

  state a claim against Defendant Breckon.

            Tate’s mention of Defendant Harmon in the Complaint similarly only alleges Tate’s

  dissatisfaction with his supervision of the administrative remedy process and the denial of Tate’s

  appeal. Id. ¶ 60. This allegation is also simply a product of Tate’s dissatisfaction with the outcome

  of his BOP administrative grievance and does not allege a constitutional violation or misconduct

  by Defendant Harmon. As such, Tate fails to state a claim against Defendant Harmon.

            Tate names Defendants Harmon and Breckon solely due to their supervisory positions, and

  they should be dismissed from this action because respondeat superior liability is unavailable in a

  Bivens suit and Tate has not alleged any specific actions of Harmon or Breckon for the Court to

  even entertain the possibility of their liability for actions taken by their staffs.

      VI.      Defendants Are Entitled to Qualified Immunity

            In addition to sovereign immunity, lack of standing, the Court’s lack of personal

  jurisdiction, failure to exhaust, and Tate’s failure to state a claim, Defendants are separately

  entitled to qualified immunity, warranting dismissal of this action. “[Qualified] immunity protects

  all but the plainly incompetent or those who knowingly violate the law.” White v. Pauly, 137 S.



                                                     31
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 32 of 33 Pageid#: 384




  Ct. 548, 551 (2017). In recent years, the Supreme Court “has issued a number of opinions reversing

  federal courts in qualified immunity cases” because “qualified immunity is effectively lost if a

  case is erroneously permitted to go to trial.” Id. As such, it should be addressed early in litigation.

         Saucier v. Katz, 533 U.S. 194, 201 (2001), established a two-pronged test for qualified

  immunity. The first prong considers whether the facts show that the officer’s conduct violated a

  constitutional right. Id. The second prong examines whether that the right was clearly established.

  Id. To survive a motion to dismiss, “a court must decide whether the facts that a plaintiff has

  alleged . . . make out a violation of a constitutional right.” Pearson v. Callahan, 555 U.S. 223, 232

  (2009). Here, Tate has not alleged Defendants violated a constitutional right, as thoroughly

  discussed in Section V, and thus, qualified immunity requires dismissal of the Complaint.

                                            CONCLUSION

         For the foregoing reasons, this action should be dismissed.



                                                         Respectfully submitted,


                                                         THOMAS T. CULLEN
                                                         United States Attorney

  Date: May 26, 2020                                     /s/ Krista Consiglio Frith
                                                         Krista Consiglio Frith
                                                         Virginia State Bar No. 89088
                                                         Assistant United States Attorney
                                                         Western District of Virginia
                                                         Post Office Box 1709
                                                         Roanoke, Virginia 24008-1709
                                                         Telephone: (540) 857-2250
                                                         E-mail: Krista.frith@usdoj.gov




                                                    32
Case 7:19-cv-00609-NKM-JCH Document 50 Filed 05/26/20 Page 33 of 33 Pageid#: 385




                                 CERTIFICATE OF SERVICE

         I hereby certify that on May 26, 2020, I caused a true copy of the foregoing Memorandum

  in Support of Defendants’ Motion to Dismiss the Amended Complaint to be electronically filed

  with the Clerk of the Court using the CM/ECF system, and mailed a copy thru the United States

  Postal Service to the following non-CM/ECF participant:

         Raymond Tate
         Inmate No: 27381-001
         U.S.P. Lee
         P.O. Box 305
         Jonesville, VA 24263




                                                    /s/ Krista Consiglio Frith
                                                    Krista Consiglio Frith
                                                    Assistant United States Attorney




                                               33
